Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 5, 2017

                                           No. 04-16-00840-CR

                                       IN RE Matthew T. JOINER

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        Relator Matthew T. Joiner filed a petition for writ of mandamus on December 29, 2016.
The court has considered the petition and is of the opinion Relator is not entitled to mandamus
relief. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.



           It is so ORDERED on January 5, 2017.




                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2014CR10594, styled State of Texas v. Matthew T. Joiner, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.